DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on August 24, 2022 and September 26, 2022 have been entered.
Claim Objections
Claim 6 is objected to for reciting “an and of a” which is understood to be a typographical error and should read --an end of a--. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lambridis et al. (US 2017/0067285), hereinafter referred to as Lambridis, in view of Sowinski (US 2019/0323282).
Regarding claim 1, Lambridis discloses a windlock (22), comprising:
a body (122, Lambridis: Figs 9A-9C), wherein the body includes holes (124) to receive a fastener (Lambridis: paragraph [0047], bolt, rivet, screw or the like) to be coupled to an end of a slat of a roll-up door (Fig 7); and
a windlock lip (128) formed from a portion of the body (122) that is bent from the body (Lambridis: Fig 9B), wherein the windlock lip is inserted into a guide (Lambridis: Fig 6) of the roll-up door to move within the guide and to secure the slat within the guide (the windlock retains the slat within the guide via the windlock lip and stop of the guide and it is understood that retention in the guide thereby secures the slat and the roll-up door within the guide, Lambridis: paragraph [0043]). 
Lambridis fails to disclose a gusset coupled to the body and the windlock lip to provide mechanical strength to the windlock lip, wherein the body, the windlock lip, and the gusset are formed from a single piece of 10 gauge steel. Lambridis instead discloses that the windlock lip and the body are formed from a single piece of material that is about ¼ inch thick. However, forming the windlock lip and body from a thinner material, such as 10 gauge steel and further providing an integral gusset to provide mechanical strength would have been an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. Firstly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select 10 gauge steel for forming the windlock since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In paragraphs [0038] and [0068] of the instant application, the applicant has not disclosed any criticality for the material in the claimed invention and discloses the material as a suggestion (“may be fabricated…”) and one with ordinary skill in the art has motivation to select a known material on the basis of suitability, availability, costs, and desired properties. Further, 10 gauge steel is a known material easily available in the art and 10 gauge steel is 9/64 inch thick, which is thinner than the ¼ inch thick material taught by Lambridis, and utilizing thinner material would improve manufacturing as thinner materials are easier in manufacturing and reduce overall costs. One would look to modify Lambridis and form the windlock from a 10 gauge steel material to utilize a thinner material which could improve manufacturability and costs. Secondly, Sowinski discloses that it is known to provide a structure with a gusset (112) that is formed by stamping a steel sheet material (Sowinski: Fig 5a, paragraph [0042]). The gusset is formed integrally with the body and formed from the same material by stamping. One would be motivated to improve Lambridis and look to Sowinski for the teaching of a gusset as a technique for strengthening the structural design.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the windlock of Lambridis and provide a stamped gusset in order to improve the structure of windlock and provide increased mechanical strength between the windlock lip and the body. Lambridis teaches a windlock and Sowinski teaches a gusset and all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The modification of Lambridis discussed above and forming the windlock from 10 gauge steel and further modifying the windlock and providing it with a gusset, as taught by Sowinski, would not lead to any new or unpredictable results. One would be motivated to make the modifications to form the windlock from easily available and easily manufacturable material (10 gauge steel) and provide the windlock with a gusset to impart mechanical strength and stability. The claim would have been obvious because the techniques and elements were recognized as part of the ordinary capabilities of one skilled in the art. 
Regarding claim 2, modified Lambridis disclose the windlock lip is  bent at approximately 90 degrees relative to the body (Lambridis: Fig 9B).
Regarding claim 3, modified Lambridis in view of Sowinski discloses a surface of the gusset is formed at approximately 45 degrees relative to the body and windlock lip.
Regarding claim 4, modified Lambridis in view of Sowinski discloses the gusset is formed from a portion of the windlock lip and the body (the gusset is stamped from the material forming the windlock lip and body). 
Claims 1-4, 6-9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Magro et al. (US 6,068,040), hereinafter referred to as Magro, in further view of Sowinski.
Regarding claims 1 and 6, Magro discloses a windlock (Magro: Fig 3), comprising: 
a body (58a), wherein the body includes holes (68) to receive a fastener to be coupled to an end of a slat of a roll-up door (Magro: Figs 2-3); 
a windlock lip (60b) formed from a portion of the body that is bent from the body (Magro: Fig 3), wherein the windlock lip is inserted into a guide of the roll-up door to move within the quide and to secure the slat within the guide (Magro: Figs 2, 6); 
a first lip (58d) formed along a first side of the body to secure a first connection between a first pair of adjacent slats of the roll-up door; and 
a second lip (58d) formed along a second side of the body to secure a second connection between a second pair of adjacent slats of the roll-up door.
Magro fails to disclose a gusset and wherein the body, the windlock lip, the gusset, the first lip, and the second lip are formed from a single piece of 10 gauge steel.  
Firstly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select 10 gauge steel for forming the windlock since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In paragraphs [0038] and [0068] of the instant application, the applicant has not disclosed any criticality for the material in the claimed invention and discloses the material as a suggestion (“may be fabricated…”) and one with ordinary skill in the art has motivation to select a known material on the basis of suitability, availability, costs, and desired properties. One would look to modify Magro and form the windlock from a 10 gauge steel material to utilize a material which could improve manufacturability and costs while not being too thick or thin. Secondly, Sowinski discloses that it is known to provide a structure with a gusset (112) that is formed by stamping a steel sheet material (Sowinski: Fig 5a, paragraph [0042]). The gusset is formed integrally with the body and formed from the same material by stamping, and thus it would be obvious that the windlock body, windlock lip, first lip and second lip are formed from the same material. One would be motivated to improve Magro and look to Sowinski for the teaching of a gusset as a technique for strengthening the structural design.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the windlock of Magro provide a stamped gusset in order to improve the structure of windlock and provide increased mechanical strength between the windlock lip and the body. Magro teaches a windlock and Sowinski teaches a gusset and all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The modification of Magro discussed above and forming the windlock from 10 gauge steel and further modifying the windlock and providing it with a gusset, as taught by Sowinski, would not lead to any new or unpredictable results. One would be motivated to make the modifications to form the windlock from easily available and easily manufacturable material (10 gauge steel) and provide the windlock with a gusset to impart mechanical strength and stability. One would also be motivated to form the entire windlock from a single integral piece and stamped as taught by Sowinski since it has been held that one piece construction would be merely a matter of obvious engineering choice. The claim would have been obvious because the techniques and elements were recognized as part of the ordinary capabilities of one skilled in the art. It is desired for the windlock and windlock lip to have adequate strength to be retained without deformation if the door experiences impacts or strong winds and one would be motivated to look to Sowinski for the teachings of a gusset which increases the strength between a lip and body portion of an element.
Regarding claims 2 and 7, modified Magro discloses wherein the windlock lip is bent at approximately 90 degrees relative to the body.  
Regarding claims 3 and 8, modified Magro in view of Sowinski discloses wherein a surface of the gusset is formed at approximately 45 degrees relative to the body and the windlock lip.  
Regarding claims 4 and 9, modified Magro in view of Sowinski discloses wherein the gusset is formed from a portion of the windlock lip and the body.  
Regarding claim 12, modified Magro discloses wherein the first lip and the second lip lie on a common plane (Magro: Fig 3).  
Regarding claim 13, modified Magro discloses wherein the common plane of the first lip and the second lip is perpendicular to a surface of the body.  
Regarding claim 14, modified Magro discloses wherein the first side and the first lip form a first "L" shape and the second side and the second lip form a 1255420Page 3PATENT Atty. Dkt. No CLOP/006second "L" shape.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lambridis in view of Magro and Sowinski.
Regarding claim 15, Lambridis discloses a roll-up door, comprising: 
a first slat (20), comprising: 
a first rounded end (top end); 
a second rounded end (bottom end), wherein the second rounded end has a smaller circumference than the first rounded end (Lambridis: Fig 4); and 
a pair of openings (Lambridis: Fig 7, openings where fasteners are located); 
a second slat (20 adjacent the first slat) having a second rounded end inserted into the first rounded end of the first slat; 
a third slat (20 adjacent the first slat) having a first rounded end, wherein the second rounded end of the first slat is inserted into the first rounded end of the third slat; and 
a windlock endlock (24, Lambridis: Figs 10A-10E) coupled to the first slat, 
wherein the windlock endlock comprises: 
a body (222), wherein the body includes holes (224), wherein the windlock endlock is coupled to the first slat via fasteners fed through the holes and the pair of openings of the first slat; 
a first lip (first side 228, Lambridis: Fig 10C) to secure the second rounded end of the second slat into the first rounded end of the first slat; and a second lip (second side of 228) to secure the second rounded end of the first slat into the first rounded end of the third slat; and
a guide (Lambridis: Figs 5 and 6) to support the first slat, the second slat, and the third slat, wherein windlock endlock is inserted into the guide.  
	Lambridis lacks a first windlock lip bent from the body. However, Magro discloses that it is known to form a windlock lip with an endlock and thus forming a windlock endlock in a single unit (Magro: Fig 3) and bent from the body. Magro discloses the windlock endlock includes a body, a windlock lip, a first lip, and a second lip. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lambridis and form the windlock endlock with a first windlock lip in order to minimize the undersized dislodgment of the edge retainers from the guides. 
	Modified Lambridis in view of Magro fail to disclose a first gusset coupled to the body and the first windlock lip to provide mechanical strength to the first windlock lip and wherein the body, the first windlock lip, the first gusset, the first lip, and the second lip are formed from a single piece of 10 gauge steel. Firstly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select 10 gauge steel for forming the windlock endlock of modified Lambridis in view of Magro since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In paragraphs [0038] and [0068] of the instant application, the applicant has not disclosed any criticality for the material in the claimed invention and discloses the material as a suggestion (“may be fabricated…”) and one with ordinary skill in the art has motivation to select a known material on the basis of suitability, availability, costs, and desired properties. Further, 10 gauge steel is a known material easily available in the art and 10 gauge steel is 9/64 inch thick, which is thinner than the ¼ inch thick material taught by Lambridis, and utilizing thinner material would improve manufacturing as thinner materials are easier in manufacturing and reduce overall costs. One would look to modify modified Lambridis and form the windlock endlock from a 10 gauge steel material to utilize a thinner material which could improve manufacturability and costs. Additionally, Sowinski discloses that it is known to provide a structure with a gusset (112) that is formed by stamping a steel sheet material (Sowinski: Fig 5a, paragraph [0042]). The gusset is formed integrally with the body and formed from the same material by stamping. One would be motivated to improve Lambridis and look to Sowinski for the teaching of a gusset as a technique for strengthening the structural design.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the windlock of Lambridis and provide a stamped gusset in order to improve the structure of windlock and provide increased mechanical strength between the windlock lip and the body. Further, it would have been obvious to form the windlock end lock as a single integral piece since it has been held that one piece construction would be merely a matter of obvious engineering choice. Lambridis in view of Magro teaches a windlock endlock and Sowinski teaches a gusset and all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The modification of Lambridis discussed above and forming the windlock from 10 gauge steel and further modifying the windlock endlock and providing it with a gusset, as taught by Sowinski, would not lead to any new or unpredictable results. One would be motivated to make the modifications to form the windlock endlock from easily available and easily manufacturable material (10 gauge steel) and provide the windlock endlock with a gusset to impart mechanical strength and stability. The claim would have been obvious because the techniques and elements were recognized as part of the ordinary capabilities of one skilled in the art. 
Regarding claim 16, modified Lambridis discloses a windlock (22) coupled to slats adjacent to slats coupled by the windlock endlock.  
Regarding claim 17, modified Lambridis discloses the windlock, comprising: a body (122), wherein the body of the windlock includes holes (124); a second windlock lip (128) formed from a portion of the body of the windlock that is bent from the body of the windlock. Modified Lambridis fails to teach a gusset coupled to the body of the windlock and the second windlock lip to provide mechanical strength to the second windlock lip.  However, as discussed above, Sowinski discloses that it is known to provide a structure with a gusset (112) that is formed by stamping a steel sheet material (Sowinski: Fig 5a, paragraph [0042]). The gusset is formed integrally with the body and formed from the same material by stamping. One would be motivated to improve Lambridis and look to Sowinski for the teaching of a gusset as a technique for strengthening the structural design.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the windlock of Lambridis and provide a stamped gusset in order to improve the structure of windlock and provide increased mechanical strength between the windlock lip and the body. Lambridis teaches a windlock and Sowinski teaches a gusset and all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
Regarding claim 18, modified Lambridis in view of Magro disclose the first windlock lip is  bent at approximately 90 degrees relative to the body.
Regarding claim 19, modified Lambridis in view of Magro and Sowinski disclose a surface of the first gusset is formed at approximately 45 degrees relative to the body and the first windlock lip.
Regarding claim 20, modified Lambridis in view of Magro and Sowinski disclose the first gusset is formed from a portion of the first windlock lip and the body (the gusset is stamped from the material forming the windlock lip and body). 
Response to Arguments
Applicant's arguments filed August 24, 2022 have been fully considered but they are not persuasive. As stated in the remarks in the advisory action mailed September 22, 2022, the examiner believes the art applied teaches the claimed limitations. 
Applicant argues that Lambridis in view of Magro and Sowinski fail to disclose "a first gusset coupled to the body and the first windlock lip to provide mechanical strength to the first windlock lip, wherein the body, the first windlock lip, the first gusset, the first lip, and the second lip are formed from a single piece of 10 gauge steel." Applicant argues that the combination of Lambridis with Sowinski fail to suggest a windlock with a gusset. Applicant argues that Lambridis uses metal too thick to form a gusset and that the windlocks of the present claims use a relatively thin piece of metal. Applicant further argues that the gusset of Sowinski is formed as a separate piece that is coupled to the strut and points to paragraph [0043]. Examiner respectfully disagrees. Firstly, Lambridis is capable of forming a gusset as it is the modification of Lambridis as pointed out in the previous office action that provides a material of 10 gauge steel and thus capable of forming a gusset. Secondly, the embodiment of paragraph [0043] of Sowinski is not the embodiment relied upon. Paragraph [0042] specifically states that the rib 112 (gusset) is formed by stamping. The previous action pointed to Fig 5a and paragraphs [0042] and [0036], which are directed to a different embodiment than Applicant argues. Applicant further argues that it is not clear why one of ordinary skill would look to strut design to modify a windlock. One would be motivated to look to strut design for known technique in strengthening structural designs. Applicant further argues that using 10 gauge steel requires the selection of the right material and modification of the material. Examiner respectfully disagrees. The selection of 10 gauge steel is a selection of material with an inherent property of its thickness of the selected material. Further, the rejection relied upon the combination of Lambridis with Sowinski and Sowinski although teaches a 20 gauge steel as discussed above, the modification discussed above requires selecting 10 gauge steel as a known material and is not relying on Sowinski alone for the teachings of the elements lacking in Lambridis. Applicant further argues the combination of Magro in view of Sowinksi and Lambridis and that they fail to teach a gusset. As similarly discussed above, Sowinski disclose a gusset being stamped from a single piece and the embodiment which the Applicant argues is not the embodiment relied upon by the Examiner. The selection of 10 gauge steel would be thinner than the material taught by Lambridis to allow stamping and it will be thicker than the 20 gauge steel taught by Sowinski  in order to provide adequate strength and therefore is based on obvious design choice on the basis of its suitability for the intended use. Further, the modification of the material would have been obvious since selection of material would not have led to any new or unpredictable results and the selection of material would have been based on knowledge of one with ordinary skill in the art. Applicant further argues that there is no motivation to form a gusset in Magro and that Magro is not concerned with the strength of the part itself. Examiner respectfully disagrees. Although Magro discusses the desired strong connection between the windlock and the slats, Magro also teaches that the windlock lip (60b) engages a stop (48) to retain and secure the slat within the guide. It is desired for the windlock and windlock lip to have adequate strength to be retained without deformation if the door experiences impacts or strong winds and one would be motivated to look to Sowinski for the teachings of a gusset which increases the strength between a lip and body portion of an element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634